Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 1 of 15 Page|D #: 1

NR:VTN
F. #2017R0136]

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

lN THE MATTER OF THE SEARCH OF APPLICATION FOR A SEARCH
ONE ZTE ZSGIBL CELLULAR PHONE WARMNT FOR AN ELECTRONIC
BEARING SERIAL NUMBER DEVICE

329F74220C{)7

 

Case No. 19~M]~281

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Christepher Carr, being first duly sworn, hereby depose and state as folloWs:
INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application under Rule 41 of the F ederal
Rules of Criminal Procedure for a search Warrant authorizing the examination of property_an
electronic device_vvhich is currently in law enforcement possessionJ and the extraction from
that property of electronically stored information described in Attachrnent B.

2. l am a Special Agent With the Arntrak Office of Inspector General’S Oflice of
Investigations (“Amtrak OIG”). I have participated in both state and federal fraud
investigations and have received extensive training in this area. l have been employed as a
federal law enforcement officer since 20]4. During the course of these investigations, l have
conducted or participated in surveillance, the execution of search Warrants, and the review of

electronic evidence

 

3. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 2 of 15 Page|D #: 2

I])ENTlFICATION OF THE DEVICE TO BE EXAMINE])

4. The property to be searched is a one ZTE ZSG]BL cellular phone bearing serial
number 329F74220C07 (the “Device”). The Device is currently in the custody of Pretrial
Services for the Eastern District of Nevv York.

5. The applied-for Warrant vvould authorize the forensic examination of the Device
for the purpose of identifying electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

6. Amtrak is a national passenger railroad service. Among the different methods of
payment accepted by Amtrak, Amtrak allows customers to redeem eVouchers for travel. An
eVoucher is a transferable electronic certificate of credit Offered by Amtrak vvhen a customer
cancels or changes an existing reservation A single eVoucher can be broken down into multiple
eVouchers of lesser value and used to make multiple reservations for nature travei. Multiple
eVOuchers can also be aggregated and used to pay for a Single reservation To redeem an
eVoucher, an Amtrak customer must provide the telephone number or email address that was
used to make the original reservation

7. l am part of a joint investigation involving Amtrak OIG, Amtrak Police
Depa'ri:rnent (“APD”), Homeland Security lnvestigations (“I-ISI”), and the Department of
Transportation Office of lnspector General to identify those responsible for a scheme
involving wire naud and access device fraud that has resulted in a loss of more than
$450,000 to Amtrak in or about and between April 2016 and July 2018. Individuals
participating in the scheme purchased Amtrak reservations using stolen credit card account
information, cancelled or exchanged those reservations for eVouchers, and sold the

eVouchers on the internet, including on eB ay and Craigslist.
2

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 3 of 15 Page|D #: 3

8. Amtrak OIG agents identified eVouchers sold on the internet as fraudulent
whenever the true owners of the credit card accounts used to make the original Amtrak
purchases reported those purchases as unauthorized to their financial institutions Those
financial institutions contacted Amtrak and, in turn, received a refund from Amtrak.

9. Amtrak OIG agents identified four separate eBay accounts, specifically
“liphet715,” “2iladam,” “irninyourhome” and “richjer ” (the “eBay Accounts”), that belong
to and were used by LAMONT BROWN, ADAM MICEK, KEVIN NELSON and ANDRE
WILBURN, respectively, t_o sell eVouchers that have been identified as part of the fraudulent

scheme described above.

a. ln or about and between June 2017 to June 2018, approximately 213
eVouchers worth more than 360,000 of Amtrak credit were sold by eBay user
“liphet'/’l§.” Approximately 161 of these eVouchers, worth approximately
$46,000, have been confirmed as fraudulent as of August 28, 2018. According
to records obtained from eBay, “liphet715” is an eBay account registered to
LAMONT BROWN of Brooklyn, New York.

b. In or about and between November 2016 and iuly 2017, approximately 286
eVouchers worth more than $1 10,000 of` Amtrak credit were sold by eBay user
“2i1adam.” Approximately 140 of these eVouchers, worth approximately
$55,000, have been confirmed as fraudulent as ofAugust 28, 2018. According
to records obtained nom eBay, “2iladam” is an eBay account registered to
ADAM MICEK of Glendale, New York.

c. In or about and between April 2016 to July 2018, approximately 281
eVouchers worth more than $250,000 of Amtrak credit were sold by eBay user
“iminyourhome.” Approximately 152 of these eVouchers, Worth
approximately $136:000, have been confirmed as fraudulent as of August 28,
2018. According to records obtained n'om eBay, “iminyourhome” is an eBay
account registered to KEVIN NELSON of Queens, New York.

d. ln or about and between April 2016 to May 2016, approximately 42
eVouchers worth more than $3 0,000 of Amtrak credit were sold by eBay user
“richjerk.” Approximately 17 of these eVouchers, worth approximately

 

 

$ 1`0`,0`00"`,' haV€b€€nCOHflI'IIledani'audUleIlt aSOfAUg'llSt `28`;` 201 5 . ACCOI'Cli]Jg

3

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 4 of 15 Page|D #: 4

to records obtained nom eBay, “richj er ” is an eBay account registered to
ANDRE WILBURN of New York, New York.

10. Each of the eBay Accounts received payments from buyers of eVouchers via
PayPal, which is an online payment system. In order to use PayPal, a user must provide a
valid bank account or credit card account to which the PayPal account can be linked

11. Only a portion of the eVouchers sold by the eBay Accounts was identified as
fraudulent by Amtrak using the criteria described in paragraph 8 above. l believe that the
remainder of the eVouchers sold by the eBay Accounts were also fraudulent; however
Amtrak has not issued refunds in those instances Based on the investigation to date, 1
believe that refunds have not been issued because the fmancial institutions absorbed the loss
directly, are still in the process of requesting a refund from Amtrak, or because the true
accountholders failed to notice and report the original transactions as unauthorized The
remainder of the eVouchers sales is also believed to be haudulent because the eVouchers
were typically sold by the eBay Accounts at heavily discounted prices of 30 to 70 percent of
their face value, which, based on my training and experience, is a practice frequently used by
individuals committing access device naud.

12. During the course of our investigation, law enforcement agents identified
financial transactions between LAMONT BROWN and ANDRE \VILBURN which reflect
that BROWN transferred the proceeds from fraudulent eVoucher sales to WILBURN. Frorn
on or about and between October 2017 to March 2018, a Square Cash (“SQC”) account in
the name of c‘lifeofdre” received deposits nom a SQC account in the name of “bigmont715.”

SQC is an online payment system. fn order to use SQCJ a user must provide a valid bank

 

 

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 5 of 15 Page|D #: 5

account or credit card account to which the SQC account can be linked. The “lifeofdre” SQC
account is owned by ANDRE WILBURN. The “bigmont715” SQC account is owned by
LAMONT BROWN and funded by the bank account owned by LAl\/IONT BROWN which
is linked to the PayPal account registered to the “liphet715” eBay account

13. On or about February 15J 2018, an undercover agent posing as a buyer (the
“Buyer”) purchased an eVoucher worth $320 that was offered for sale by eBay user
“liphet715” for the price of $240. On or about February l7, 2018, Buyer emailed eBay user
“liphet715”, stating, in substance, that he was having problems making a reservation on
Amtrak’s website using the eVoucher he had purchased Buyer and eBay user “liphet715”
exchanged a few more email messages and eBay user “liphet715” provided Buyer with a
replacement eVoucher. Buyer subsequently asked eBay user “liphet715” to call Buyer back.
Buyer received a call from phone number (347) 403-6607 on or about February 18, 2018
nom a man who identified himself as ‘°Lamont” and apologized for having provided Buyer
with an incomplete eVoucher number and assured Buyer that the replacement eVoucher
would work.

14. On or about September 6, 2018, law enforcement agents executed a search of
the residence of LAMONT BROWN in Brooklyn, New York, pursuant to a warrant ordered
by The Honorable Peggy Kuo, Magistrate Judge for the Eastern District of New York (Dkt. 18-
MI~827). The warrant authorized law enforcement agents to seize and search any computer or
storage medium for records relating to violations of Title 18, United States Code, Sections 1029

and l956(a)(1)(B)(i). As a result of the search, law enforcement agents seized a number of

5

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 6 of 15 Page|D #: 6

one iPhone S cellular phone (the “iPhone S”). A forensic search of the Galaxy S7 and the
iPhone S revealed numerous messages exchanged LAMONT BROWN and ANDRE
WILBURN about eVoucher sales via Telegram and WhatsApp.} Moreover, the iPhone S
was identified as having a MSISDN number of 13474036607. An MSISDN number is the
telephone number assigned to the SIM card used by a cellular phone. The MSISDN number
of the iPhone S corresponds to the phone number that Buyer used in February 2018 to
contact eBay user “liphet715.”

15. On the same date as the execution of the search warrant of LAMONT
B`ROWN’s residence, law enforcement agents interviewed BROWN. BROWN stated, in
Sum and substance and in part, that his phone number is (347) 403-6607, that he obtained
information about eVouchers to sell on eBay from ANDRE WILBURN, and that he received
one-third of the profits from eVoucher sales while WILBURN received two-thirds of the
profits

16. Warrants for the arrests of LAMONT BROWN, ADAM MICEK, KEVIN
NELSON and ANDRE WILBURN were ordered by The Honorable Steven M. Gold, Magistrate
Judge for the Eastern District ofl\lew York, on February 15, 2019. BROWN was arrested on
February 26, 201 9 and interviewed by law enforcement agents BROWN Stated, in sum and
substance and in part, that during different periods of the scheme, which he said lasted from

2015 to early 2017, he and ANDRE WILBURN split the profits from the sales of eVouchers

 

l Telegram and WhatsApp are two different cloud-based instant messaging and

 

voice over IP services.

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 7 of 15 Page|D #: 7

in cash and using SQC and that a Simple Bank account was used to hold cash that was sent
to WILBURN via SQC. BROWN further stated that he communicated with WILBURN

about eVoucher sales via Telegrarn and WhatsApp.2

17. LAMONT BROWN appeared before The Honorable Steven Tiscione, Magistrate
Judge for the Eastern District of New York on February 26, 2019. Magistrate Judge Tiscione set
n bond in the amount of $100,000 with certain conditions, including the monitoring of any
internet-capable devices by Pretrial Services to ensure that BROWN.

18. On February 27, 2019, two officers from Pretrial Services (the “PSOs”) conducted
an initial assessment of the residence of LAMONT BROWN. The PSOs advised BR()WN that
while he was released on bondJ he was prohibited from using any internet-capable electronic
devices without allowing Pretrial Services to first install monitoring software BROWN
provided the PSOS with a number of internet-capable devices, including the Device, and stated
that the Device belonged to him.

l9. On or about February 28, 2019, LAMONT BROWN reported to Pretrial Services
as directed and asked if the Device could be returned to him. BROWN was advised that the
Device would be returned to him after an officer from Pretrial Services reviewed the data on the
Device and installed an “app lock.” An app lock is a security tool that can prevent someone
from using certain applications, such as a vveb browser, without a password, and is used by

Pretrial Services to monitor a defendant’s compliance with the conditions of his or her bond.

 

2 Telegram and WhatsApp are two different cloud-based instant messaging and _
voice over lP services

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 8 of 15 Page|D #: 8

20. On or about l\/larch 5, 2019, a PSO examined the Device for the reasons explained
above. The PSO observed an image of an Amtrak ticket bearing reservation number 637952 for
passenger Lamont White to travel on October 23, 2017 to New York, Penn Stati-on from
Philadelphia, 30th Street Station. The PSO also observed an image of a computer screen
showing an Amtrak itinerary for round-trip travel from New York, Penn Station to Washington,
DC, Union Station. The PSO took photographs of these images and shared her findings and
photographs with one of the law enforcement agents from HSl investigating the above-described
fraudulent scheme.

21. l reviewed the photographs supplied by the PSO and determined that Amtrak
reservation number 63 7952 was purchased using an eVoucher that had originated from a
purchase of an Amtrak reservation made on October 18, 2017, for $1142.00 (the “Original
Purchase”). The Original Purchase was cancelled and exchanged into four different eVouchers
(the “Resulting eVouchers”) at different times, on October 20, 2017, October 23, 2017, October
25, 2017 and November 21 , 2017. The Resulting eVouchers from October 20, 2017 and October
25, 2017 were sold on eBay by LAMONT BR()WN using eBay account “liphet715.” The
Resulting eVoucher from November 2l, 2017 was used for a reservation in the name of Linda
Wilburn, which is the name of the mother of ANDRE WILBURN- The Resulting eVoucher
from October 23, 2017 was used for a reservation for two passengers named Andre Wallace
and Lamont White, which, based upon my training and experience, 1 believe to be aliases for
ANDRE WILBURN and LAl\/.[ONT BROWN. The Original Purchase had been made using a
credit card account number belonging to an individual who reported the Original Purchase as

unauthorized

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 9 of 15 Page|D #: 9

22. The Device is currently in the possession of Pretrial L_Services in the Eastern District
of New York. Pretrial Services has advised a special agent from HSI that the Device will be
provided to HSl if authorized by a court order.

23. On or about March 15, 2019, an indictment was filed charging LAMONT
BROWN, ADAM MICEK, KEVIN NELS ON and ANDRE WILBURN for crimes in connection
with the fraudulent scheme described above. (Cr. Dkt_ 19-139). BROWN was specifically
charged with one count of conspiracy to commit wire fraud and one count of Wire fraud, in
violation of Title 18, United States Code, Sections 1349 and 1343.

TECHNICAL TERMS

24. Based on my training and experience, l use the following technical terms to
convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional c‘lancl line” telephones A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. in addition to enabling voice communications, wireless
telephones offer a broad range of capabilities These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sendingJ receiving, and storing still
photographs and moving video; storing and playing back audio files; storing

dates, appointments, and other information on personal calendars; and accessing
9

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 10 of 15 Page|D #: 10

and downloading information from the Intemet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
Variety of fixed and removable storage media to store their recorded images.
lmages can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

c. GPS: A GPS navigation device uses the Global Positioning System to display its
current location lt often contains records the locations where it has been Some
GPS navigation devices can give a user driving or walking directions to another
location 'Ihese devices can contain records of the addresses or locations involved
in such navigation The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers These signals are sent by radio, using specifications that

are publicly available A GPS antenna on Earth can receive those signals. When

 

a Ln’b antenna receives signals from at least four satellite"s"", a computer connected

10

Case 1:19-mj-00281-S.]B Document 1 Filed 03/28/19 Page 11 of 15 Page|D #: 11

to that antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision

d. Internet: The lnternet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the lntemet,
connections between devices on the Intemet often cross state and international
borders, even when the devices communicating with each other are in the same
state.

25. Based on my training and experience, l know that the Device has capabilities that
allow it to serve as a wireless telephone, digital camera, and GPS navigation device, with access
to the internet. ln my training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed or used the device.

ELECTRONIC STORAGE AN]) FORENSIC ANALYSIS

26. Based on my knowledgeJ training, and experience, l know that electronic devices
can store information for long periods of tim-e. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

27. Forensr`c evidence As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when There is probable cause to
believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the

 

storage medium but has since been deleted or edited, or of a deleted portion of a
11

Case 1:19-mj-OO281-S.]B Document 1 Filed 03/28/19 Page 12 of 15 Page|D #: 12

file (such as a paragraph that has been deleted from a word processing file).
Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence

b. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when

c. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
El'ectronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

d. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

28. Nature ofexumination. Based on the foregoing, and consistent with Rule
4l(e)(2)(B), the warrant l arn applying for would permit the examination of the device consistent

with the warrant The examination may require authorities to employ techniques including but

12

Case 1:19-mj-OO281-S.]B Document 1 Filed 03/28/19 Page 13 of 15 Page|D #: 13

not limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant

CONCLUSION

29. I submit that this affidavit supports probable cause for a search warrant authorizing
the examination of the Device described in Attachment A to seek the items described in
Attachment B.

Respectfully submitted,

Christopher Carr
Special Agent
Amtrak, Oftice of Inspector General

 

Subscribed and swom to before me
on Ma‘h 20

 

9
__`..¢r-:

   

l3

Case 1:19-mj-OO281-S.]B Document 1 Filed 03/28/19 Page 14 of 15 Page|D #: 14

ATTACHMENT A

The property to be searched is a one ZTE Z861BL cellular phone bearing serial number
329F74220C07 (the “Device”). The Device is currently in the custody of Pretrial Services for
the Eastern District of New York.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 1:19-mj-OO281-S.]B Document 1 Filed 03/28/19 Page 15 of 15 Page|D #: 15

ATTACH]V[ENT B

1. All records on the Device described in Attachment A that relate to violations of
Titles 18, United States Code, Sections 1349 and 1343 (conspiracy to commit wire fraud and
wire fraud), committed by LAMONT BROWN, together with others, from Ianuary l, 2016 to
the present, including:

a. records and information relating to eBay, Craigslist and Amtrak;

b. records and information relating to KEVIN NELSON, ADAM MICEK and
ANDRE W]LBURN;

c. records and information relating to the transfer of money, including bank account
information, credit card or Paypal infonnation, and other methods of sending and
receiving money, including but not limited to Square Cash; and

d. financial records, including all bank records, checks, credit card bills.

2. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebool<sJ

saved usemames and passwords, documents, and browsing history.

 

